DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a motor housing a fluid flow motor” is assumed to be intended as “a motor housing, housing a fluid flow motor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one either has a portion located rearward and vertically aligned with the motor, but is not necessarily capable of functioning as a hand grip or the handle has a hand grip portion that is rearward of the motor horizontally, but not vertically aligned with the motor and the claim will be treated as such for the sake of the current Office Action.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, the new limitation that the handle has a hand grip portion that is rearward of the fluid flow motor is not considered to be supported by the original application, which also confuses the scope of the limitation.  As noted above, the portion of the handle that is understood to be capable of functioning as a hand grip is positioned rearward of the handle but not vertically aligned or the handle is considered to have a portion that is positioned rearward of the motor, but not vertically aligned.  Thus, the term 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hand grip located reward of the motor (claim 9 as discussed supra) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (JP 2003-33300).
Regarding claim 1, Yokoyama discloses a hand vacuum cleaner (inherently capable of being hand-held) having a front end (left side as oriented in Fig. 6), a rear end (right side as oriented in Fig. 6) positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface (as oriented in Fig. 6) and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path (shown by arrows in Fig. 6) extending from a dirty fluid inlet (5) 
Regarding claim 9, Yokoyama similarly discloses a hand vacuum cleaner having a front end, a rear end positioned rearward of the front end, an upper end when the hand vacuum cleaner is positioned on a horizontal surface and a lower end when the hand vacuum cleaner is positioned on a horizontal surface, the hand vacuum cleaner comprising a) a fluid flow path extending from a dirty fluid inlet to a clean fluid outlet, the dirty fluid inlet is provided at the upper end of the hand vacuum cleaner; b) a cyclonic cleaning stage positioned in the fluid flow path and located at a front end of the cleaner; c) a main body (3) housing a fluid flow motor wherein the fluid flow motor is positioned in the fluid flow path, the fluid flow motor is located rearward of the cyclonic cleaning stage; and, d) a handle comprising a first handle end and a second handle end, wherein the first handle end is provided on a portion of the main body that is located rearwardly of the fluid flow motor (clearly shown in Fig. 6 to attach to a rearward portion of the body), and wherein the handle has an upper portion that is located at the upper the handle has a grip portion that is rearward of the fluid flow motor (the handle of Yokoyama has a portion located rearward and vertically aligned with the motor, but is not necessarily capable of functioning as a hand grip and also has a hand grip portion that is rearward of the motor horizontally, but not vertically aligned with the motor, with the rearmost portion being capable of gripping by a user, possibly with one hand wrapping around the top or by both hands on opposed sides).
Regarding claims 2 and 10, Yokoyama further discloses that the first handle end is provided on a rear end of the motor housing.

    PNG
    media_image1.png
    377
    397
    media_image1.png
    Greyscale
Regarding claims 3 and 11, Yokoyama further discloses that the cyclonic cleaning stage has a sidewall and the second handle end is provided on the sidewall (the cyclonic cleaning stage considered to include outlet housing 6, such that the second end of the handle, which includes the base A connecting the handle to housing 6 is clearly shown to connect to the sidewall B of outlet housing 6). 
Regarding claims 6 and 14, Yokoyama further discloses that the fluid flow motor is positioned at the lower end of the hand vacuum cleaner.
Regarding claims 7, 8, 15 and 16, Yokoyama further discloses that an upper end of the cyclonic cleaning stage (considered to include exhaust housing 6) is located at the upper end of the hand vacuum cleaner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2003-33300) as applied to claims 1 and 9 and in view of Hwang et al. (7,582,128).
Regarding claims 4 and 12, Yokoyama discloses the vacuum as discussed supra, but fails to disclose a second cyclonic cleaning stage upstream or downstream of the existing cyclonic cleaning stage.  Hwang discloses a similar vacuum cleaner, also having a cyclonic cleaning stage in the front portion of the cleaner, and teaches that a second cleaning stage having several smaller cyclonic separators may also be provided downstream of the first cyclonic cleaning stage, which is known in the art to provide further separation of smaller debris from the airflow, thus improving overall cleaning and separation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar secondary cyclonic separator to the cleaner of Yokoyama, downstream from the disclosed cyclonic separator, to provide the similar advantage of improved cleaning and separation.  
Regarding claims 5 and 13, Hwang discloses several different embodiments, all of which position the secondary/downstream cyclonic cleaning stage rearward of the first cleaning stage to accommodate the front-to-rear airflow direction, which also reduces change of direction of . 

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 1 September 2021, with respect to all previous rejections under 35 U.S.C. 112 and 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoyama, as discussed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Courtney et al. (7,867,306; Fig. 1) and Dyson (5,937,477) disclose hand vacuum cleaners having similar structure as the applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        23 November 2021